


EXHIBIT 10.1

DIRECTOR STOCK DEFERRAL AGREEMENT
FOR
SERVICES RENDERED IN CALENDAR YEAR ____

Name of Director: _____________________ Deferral Date: January 1, ____


     Pursuant to this Director Stock Deferral Agreement (this “Agreement”), I
hereby elect and agree that all shares (“Shares”) of common stock of Premiere
Global Services, Inc. (the “Company”) which would otherwise be granted to me
during the calendar year _______ by the Company for my services performed as a
director of the Company during such calendar year (the “Deferred Shares”) shall
not be granted to me, and shall instead become an unsecured unfunded obligation
of the Company to grant me such Deferred Shares in single lump-sum on the
earlier of (1) the date on which occurs a “Change in Control” (as defined in the
Company’s Amended and Restated 2000 Directors Stock Plan, as in effect on the
date hereof) meeting the requirements to be considered a “change in the
ownership or effective control of” or “a change in the ownership of a
substantial portion of the assets of” the Company under Treasury regulations
issued under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), (2) the death of the undersigned Director or (3) the Deferral
Date noted above (such earlier date being my “Deferred Stock Payment Date”
hereunder).

     I acknowledge and understand that:

1. This Agreement must be completed, executed and submitted to, and accepted by,
the Company on or prior to the last business day of the current calendar year of
the Company to be effective for the next calendar year.

2. This Agreement shall, once it has become effective:

> a. Remain in effect throughout the _______ calendar year, unless I revoke it
> on or prior to December 31, ________; and
> 
> b. May not be revoked on or after January 1, _______, and, prior thereto, may
> only be revoked in a writing submitted to, and accepted by, the Company.

3. The Company shall, in its sole and absolute discretion:

> a. Determine whether this Agreement is complete and has been properly
> executed;
> 
> b. Determine, prior to January 1, ________, whether this Agreement is
> acceptable and effective, and whether any revocation thereof is acceptable and
> effective; and
> 
> c. Make any determination necessary in the administration of this Agreement.

4. The Company’s determinations with respect to this Agreement shall be final,
conclusive and binding upon me.

5. If this Agreement is accepted by the Company, any Shares which would have
otherwise been granted to me by the Company during the calendar year ____ for my
services performed as a director of the Company during such calendar year shall
instead be granted to me on my Deferred Stock Payment Date.

6. The Company’s obligation to grant me Deferred Shares shall be an unsecured
and unfunded obligation of the Company, and I shall have no greater rights to
such grant than any other unsecured creditor of the Company.

7. Under no circumstances will my Deferred Shares be granted to me prior to, or
later than, my Deferred Stock Payment Date.

8. It is intended that the deferral of stock grants provided by this Agreement
shall satisfy the provisions of Section 409A, and this Agreement shall be
interpreted accordingly and consistent with this intent.

9. In the event that, during the period beginning on January 1, ________, and
ending on my Deferred Stock Payment Date, there occurs a stock split or stock
dividend, the number of shares that will be granted to me under this Agreement
will be appropriately adjusted to reflect such stock split or stock dividend.

10. In the event that, for any reason, the type of Shares to be granted to me on
my Deferred Stock Payment Date are no longer available as of my Deferred Stock
Payment Date, then I shall instead be paid on that date whatever consideration
was given to replace such Shares, it being the intent that if the type of Shares
are no longer available, I will receive whatever owners of such Shares received
when such Shares became no longer existent. Notwithstanding the foregoing, the
Shares will not be settled in cash.

In Witness Whereof, I do hereby execute this Agreement as of this The Company
does hereby accept this Agreement as of this ______ day of
_____________________, and submit this ______ day of _____________________.
Agreement to the Company for its acceptance.     Premiere Global Services, Inc.
  ____________________________________________ By:
______________________________ Director   Its: ______________________________


--------------------------------------------------------------------------------